Citation Nr: 1609729	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-24 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the May 30, 2001 rating decision denying service connection for sleep apnea should be revised or reversed on the grounds of clear and unmistakable error (CUE).

2.  Entitlement to an effective date prior to June 23, 2010 for the grant of service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1986 to July 1995.  His decorations include the Armed Forces Expeditionary Medal, Meritorious Unit Commendation, Sea Service Deployment Ribbon with Bronze Star and Good Conduct Award.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, March 2012 and April 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran was granted service connection for sleep apnea in a May 2011 rating decision, to which he submitted a timely Notice of Disagreement (NOD) in July 2011 challenging the effective date assigned.  A Statement of the Case (SOC) regarding his claim for an earlier effective date was issued in August 2013; however, this SOC was sent to the incorrect representative.  Statute and regulation require that a copy of a SOC be sent to the Veteran's representative, if any, along with information concerning appellate rights and the procedures for continuing an appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.30 (2015).  A claim will be considered to be pending if the VA has failed to provide proper notification of the denial or the claimant's right to appeal.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009) (citing Cook v. Principi, 318 F.3d 1334, 1340 (Fed.Cir. 2002) (en banc)).  Because the August 2013 SOC was not sent to the correct representative, the Board finds that the appeal of the effective date assigned is still pending and is properly before the Board.  


FINDINGS OF FACT

1.  The May 2001 rating decision denying service connection for sleep apnea became final; although the Veteran submitted a timely Notice of Disagreement, he did not submit a substantive appeal after the issuance of a Statement of the Case.

2.  The correct facts, as known at the time, were before the VA adjudicators at the time the May 2001 rating decision was promulgated and confirmed, and the outcome of the Veteran's claim of entitlement to service connection for sleep apnea would not have been manifestly different had the duty to assist been fulfilled.  

3.  An application to reopen the Veteran's claim of service connection for sleep apnea was received by VA on June 23, 2010, and service connection was granted effective that date.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision denying service connection for sleep apnea was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015). 

2.  An effective date earlier than June 23, 2010 for the grant of service connection for sleep apnea is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.104, 3.151, 3.155, 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Revision Based on CUE

The Veteran seeks to revise the May 30, 2001 rating decision denying service connection for sleep apnea on the basis of CUE.  By way of background, the Veteran sought service connection for sleep apnea in June 2000.  His claim was denied in a May 2001 rating decision because there was insufficient evidence to establish a nexus between his sleep apnea and an injury or disease incurred in service or his service-connected nasal septum deviation.  The May 2001 rating decision noted that the Veteran had been scheduled for a VA examination in connection with his sleep apnea in August 2000, but failed to appear for the examination.  Thus, the claim was decided on the evidence of record in accordance with 38 C.F.R. § 3.655(a) and (b) (providing, in relevant part, that when entitlement to a benefit in connection with an original claim cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record).  

The Veteran submitted a timely notice of disagreement in May 2002, informing VA that he did not receive notice of the August 2000 VA examination and thus could not attend.  He further indicated his willingness to appear for a rescheduled VA examination.  In February 2003, a notification letter and Statement of the Case was issued confirming and continuing the denial of service connection for sleep apnea, again noting that the Veteran failed to appear at the August 2000 VA examination.  The Veteran did not submit a substantive appeal or otherwise continue with his appeal of this issue.

The Veteran argues CUE in the adjudication of his June 2000 service connection claim.  See February 2013 Notice of Disagreement; see also November 2013 Statement in Support of Claim; April 2014 Notice of Disagreement; July 2014 Form 9; October 2015 Correspondence.  He states that although he did not appear for the August 2000 VA examination, he had not received notice of the examination and informed the RO of this lack of notice in his May 2002 NOD.  He asserts that his lack of notice constituted "good cause" under § 3.655 for his failure to appear, and that the RO should have scheduled him for a new VA examination.   He further asserts that VA breached its duty to assist by not rescheduling him for a VA examination, and that the failure to provide assistance constituted CUE.  

Once a decision becomes final, it may only be revised by a showing of CUE.  See 38 C.F.R. §§ 3.104, 3.105.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).  


CUE is established when the following conditions are met: (1) either (a) the correct facts in the record were not before the adjudicator, or (b) the statutory or regulatory provisions in existence at the time were incorrectly applied; (2) the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated"; and (3) the commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time that decision was rendered.  Evans v. McDonald, 27 Vet. App. 180, 185 (2014); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14   (1992).  

The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  A manifest change in the outcome of an adjudication means that, absent the alleged CUE, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id. at 442.  Thus, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  Moreover, the Board finds that the May 2001 rating action denying service connection for sleep apnea became final because although he submitted a timely NOD, the Veteran did not submit a substantive appeal within 60 days of the mailing of the February 2003 SOC.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§  3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2015).  The Board notes that the timely submission of a substantive appeal is not jurisdictional and may be waived by VA; however, there is no indication in the record that VA took any action that would constitute a waiver.  See Percy v. Shinseki, 23 Vet. App 37 (2009).  Therefore, the Board will adjudicate the merits of the Veteran's CUE claim.

The Board finds that revision of the May 2001 rating decision on the basis of CUE is not warranted.  Regardless of whether the Veteran's argument is framed as a misapplication of § 3.655(a) because good cause for the failure to appear had been shown or framed as a failure to assist in the development of the claim under 38 C.F.R. § 3.103(a) or § 3.159, the crux of his claim is that VA breached its duty to assist by failing to provide him with a VA examination, and that this breach of duty constituted CUE.  However, a breach of the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  As noted by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Cook, the requirements that a clear and unmistakable error be both outcome determinative and based on the record that existed at the time of the original decision make it impossible for a breach of the duty to assist to form the basis for a CUE claim.  Cook, 318 F.3d at 1346.  In light of the above, the Board finds that the May 2001 rating decision was not clearly and unmistakably erroneous and no revision is warranted.

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Therefore, no discussion of the VCAA duties to notify and assist is required.

II.  Earlier Effective Date 

The Veteran also argues that an incorrect effective date was assigned for the grant of service connection for sleep apnea.  

The Board finds that an earlier effective date for the grant of service connection for sleep apnea is not warranted.  The Veteran originally sought service connection for sleep apnea in June 2000, which was denied in a May 2001 rating decision.  On June 23, 2010, VA received his claim to reopen this previously denied claim based on new and material evidence.  The Veteran's claim was granted and service connection for sleep apnea was established effective the date of his reopened claim.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on June 23, 2010.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

Because the Veteran's sleep apnea was related to his service-connected nasal septal deviation, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the Federal Circuit held that pursuant to 38 C.F.R. § 3.400(q), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for sleep apnea.

Additionally, the Board notes that in his July 2014 substantive appeal, the Veteran cited to 38 C.F.R. § 3.114(a) in connection with his argument that an effective date earlier than June 23, 2010 is warranted for the establishment of service connection for sleep apnea.  See July 2014 VA Form 9.  Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3).  Here, however, service connection for sleep apnea was not granted as a result of a liberalizing law or VA issue.  As such, an earlier effective date cannot be established under this provision.


As the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).
	

ORDER

The motion to revise the May 30, 2001 rating decision denying service connection for sleep apnea is denied.  

Entitlement to an effective date prior to June 23, 2010 for the grant of service connection for sleep apnea is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


